                                                                           David A. Tauster
                                                                           Associate
                                                                           T 516-832-7559
                                                                           dtauster@nixonpeabody.com

                                                                           50 Jericho Quadrangle
                                                                           Suite 300
                                                                           Jericho, NY 11753-2728
                                                                           516-832-7500




                                               January 27, 2020

Via ECF
                                                                                              01/28/2020
Hon. Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

            RE:    Santiago v. Town & Country Linen Corp., et al.
                   S.D.N.Y. Docket No. 1:19-cv-10128 (PGG) (KHP)

Dear Judge Parker:

        This firm represents defendants Town & Country Linen Corp. and David Beyda in the
above referenced matter. We write jointly with the other parties to advise the court that the
parties have reached a settlement in principle to resolve this matter. The parties anticipate filing
a motion for approval of the settlement within the next thirty (30) days.

       To that end, the parties request that Your Honor adjourn the upcoming pre-motion
conference, scheduled for January 29, 2020, and the initial conference, scheduled for February
5, 2020, sine die
approval.

           We thank Your Honor for all courtesies extended.

                                               Respectfully submitted,
                                               Nixon Peabody LLP

                                               /s/ David A. Tauster
                                                   David A. Tauster

cc:        All counsel of record (via ECF)




4848-6469-2147.1
                                                                                      01/28/2020
